          Case 18-17129-LMI                           Doc 24-5    Filed 10/15/18   Page 1 of 1

Department ot the Treasury-Internal Revenue Service      (99)
U.S. Individual Income Tax Return


                                                       CALDERIN


                                                                                                 ..A.   Make sure the SSN(s) above
                                                                                                         and on line 6c are correct.
                                                                                                    Presidential Election Campaign
                                                                                                 Check here if you, 01 your spouse if filing
